                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION

JORGE A. GONZALEZ,

        Plaintiff,

v.                                                  Case No. 6:20-cv-1897-RBD-GJK

TURNER CONSTRUCTION
COMPANY; KIEWIT
INFRASTRUCTURE SOUTH, CO.;
and ERIC’ SONS, INC.,

        Defendants.


        Plaintiff sued Defendants for failure to pay minimum and overtime wages

and retaliatory discharge under the Fair Labor Standards Act (“FLSA”). (Doc. 34.)

The parties moved for approval of their FLSA settlement agreement under Lynn’s

Food Stores, Inc. v. United States ex rel. United States Department of Labor, 679 F.2d

1350, 1355 (11th Cir. 1982). (Doc. 68 (“Motion”); Doc. 68-1 (“Agreement”).) On

referral, U.S. Magistrate Judge Gregory J. Kelly recommends granting the Motion.

(Doc. 69 (“R&R”).)

        The parties did not object to the R&R and the time for doing so has now

passed. So the Court has examined the R&R only for clear error. See Wiand v. Wells

Fargo     Bank,      N.A.,    No. 8:12-cv-557-T-27EAJ,   2016 WL 355490,      at   *1

(M.D. Fla. Jan. 28, 2016); see also Macort v. Prem, Inc., 208 F. App’x 781, 784
                                              -1-
(11th Cir. 2006). Finding none, the R&R is adopted in its entirety.

      It is ORDERED AND ADJUDGED:

      1.    U.S.    Magistrate      Judge   Gregory    J.   Kelly’s   Report   and

            Recommendation (Doc. 69) is ADOPTED, CONFIRMED, and made

            a part of this Order.

      2.    The parties’ Joint Motion for Entry of Order Approving Settlement

            (Doc. 68) is GRANTED.

      3.    The parties’ FLSA Settlement Agreement (Doc. 68-1) is APPROVED.

      4.    This case is DISMISSED WITH PREJUDICE.

      5.    The Clerk is DIRECTED to close the file.

      DONE AND ORDERED in Chambers in Orlando, Florida, on May 19, 2021.




                                            -2-
